Citation Nr: 1709009	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  07-35 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral knee disability, to include as secondary to service-connected back disability.

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected back disability, status post laminectomy and discectomy, L4-L5.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected musculoskeletal disabilities.

4.  Entitlement to an effective date prior to July 18, 2008, for the grant of service connection for a left ankle condition.

5.  Entitlement to a compensable initial evaluation for service-connected opioid-induced constipation.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran had active service from December 1975 to June 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on brokerage for the RO in Indianapolis, Indiana, and May 2009 and September 2011 rating decisions of the RO in Indianapolis, Indiana.  

The March 2007 rating decision granted service connection for a back disability, status post laminectomy and discectomy, L4-L5, and assigned a 10 percent initial evaluation, effective May 25, 2006.  The May 2009 rating decision denied the Veteran's claim for entitlement to service connection for bilateral knee disability.  

In October 2011 and March 2014, the Board remanded the case to the RO for additional development.  These claims now return to the Board for review.  

The September 2011 rating decision denied entitlement to service connection for sleep apnea.  The Veteran filed a timely notice of disagreement in October 2011, and the RO issued a statement of the case in July 2014.  In response, the Veteran submitted a timely substantive appeal which was received by VA in September 2014.  As such, this issue is also properly before the Board.  

Finally, the Board's March 2014 decision granted entitlement to service connection for recurrent left ankle sprain.  This was effectuated by a May 2014 rating decision which granted service connection for a left ankle condition and assigned a 10 percent initial evaluation effective July 18, 2008.  In response, in June 2014, the Veteran submitted a notice of disagreement expressing that he did not agree with the July 2008 effective date and instead sought an earlier effective date of May 2006.  However, the RO never issued a statement of the case in response to the Veteran's timely June 2014 notice of disagreement.  

Similarly, an October 2015 rating decision granted entitlement to service connection for opioid-induced constipation and assigned a noncompensable initial evaluation effective May 26, 2006.  In response, in January 2016, the Veteran submitted a notice of disagreement expressing that he did not agree with the disability rating assigned and instead sought a 20 percent evaluation.  However, the RO never issued a statement of the case in response to the Veteran's timely January 2016 notice of disagreement.  The Board notes that the Veteran's January 2016 notice of disagreement also expressed dissatisfaction with the evaluation currently assigned to his service-connected back disability; however, that issue is already on appeal before the Board.  As such, the issues of entitlement to an effective date prior to July 18, 2008, for the grant of service connection for a left ankle condition, as well as entitlement to a compensable initial evaluation for service-connected opioid-induced constipation, are addressed in Remand section below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a bilateral knee disability; entitlement to an initial evaluation in excess of 20 percent for service-connected back disability; entitlement to service connection for sleep apnea; entitlement to an effective date prior to July 18, 2008, for the grant of service connection for a left ankle condition; and entitlement to a compensabl initial evaluation for service-connected opioid-induced constipation.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.

With respect to the claim of entitlement to service connection for a bilateral knee disability, in its March 2014 Remand, the Board acknowledged the Veteran's contention that his service-connected back disability placed unusual strain and stress upon his knees, and remanded the claim with instructions to obtain a new VA opinion addressing whether his back disability and all of its manifestations, orthopedic and neurologic, placed unusual strain and stress upon his knees, causing or aggravating the current knee disabilities.  Specifically, the VA examiner was advised that a complete rationale for all opinions must be provided.  

Pursuant to the Board's March 2014 Remand, a VA medical opinion was obtained in June 2014, at which time the Veteran was diagnosed as having status post right and left partial meniscectomy, minimal degenerative changes in the right knee, a medial meniscal tear, mild degenerative changes of the left knee, and bilateral chondrocalcinosis.  The VA examiner opined that the Veteran's knee disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the examiner explained that no evidence of a knee condition during service was found, and that evidence that there was any connection between service and the current knee conditions was lacking.  The examiner also opined that the knee conditions were less likely than not proximately due to or the result of a service-connected condition.  In support of this, the examiner stated that, "The literature demonstrates that the Veteran's meniscus conditions and mild degenerative changes are common.  The literature does not demonstrate an etiologic connection between the Veteran's back conditions, including his left foot drop, and his bilateral knee conditions.  The Veteran's chondrocalcinosis or CPPD is a metabolic condition that results in calcium pyrophosphate crystal formation and deposition.  The knee conditions are more likely independent of the back and to have developed whether or not there was a back condition."  However, although the examiner opined that the Veteran's diagnosed knee conditions were less likely than not caused by his service-connected back disability, he failed to provide an opinion as to whether his knee disabilities were aggravated by the service-connected back disability.  See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

Further, the Veteran was last provided a VA Knee and Lower Leg Conditions examination in April 2016, at which time he was diagnosed as having a left knee meniscal tear, residuals of right knee medial meniscus repair, and bilateral chondrocalcinosis.  However, the examiner, a nurse practitioner, opined that these disabilities were less likely than not incurred in or caused by an in-service injury, event, or illness.  In support of this opinion, the nurse practitioner stated that there was no documentation of knee problems in the Veteran's service treatment records and no documentation of any knee problems until his civilian records dated in 2008, 20 years after he separated from service.

In an addendum opinion dated one week later, the same VA nurse practitioner further opined that, "The claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness."  In support of this conclusion, the nurse practitioner simply added, "Consulted with an orthopedic specialist who indicated that the back issue or drop foot would not cause or aggravate the bilateral knee problems of a meniscal tear and chondrocalcinosis."  

The Board finds this opinion is inadequate for several reasons.  First, the nurse practitioner incorrectly opined as to whether the Veteran's knee disabilities preexisted service and were aggravated by service, rather than opining as to whether they were caused or aggravated by a service-connected disability.  Moreover, the rationale for the opinion offered by the nurse practitioner was simply a conclusory statement provided by an unnamed "orthopedic specialist."  The Board reiterates that its March 2014 Remand explicitly instructed the examiner to provide a complete rationale for all opinions proffered.  Once VA undertakes an examination or etiological opinion, even if not required to do so, an adequate one must be produced.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the Board finds that this issue must be remanded so that the Veteran can be provided with another VA examination to determine the likely etiology of his diagnosed knee disabilities.  

Furthermore, the Veteran submitted correspondence dated in May 2016 in which his private chiropractor, a Certified Strength and Conditioning Specialist with a Doctor of Chiropractic, opined that the Veteran's diagnoses of chondrocalcinosis and a meniscal tear were more likely than not a result of gait changes resulting from his prior lumbar spine injuries and associated neurological disorders affecting both legs.  The chiropractor continued that, "Not only will his gait pattern be affected by his neurological impairment, his proprioceptive input [of] both of his legs will also be affected leading to decreased stability and high risk of injury."  On remand, this new evidence should be addressed and discussed by the examining VA physician.   

With respect to the issue of entitlement to a higher initial evaluation for the Veteran's service-connected back disability, the Veteran was last provided with a VA examination to assess the severity of the disability in July 2015.  Since then, the Court has held that, "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  38 C.F.R. § 4.59; see also Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that 38 C.F.R. § 4.59 requires that adequate joint testing for pain include range of motion performed under such conditions).  Although the Board is not aware of the possibility of the existence of an "opposite undamaged joint" for the spine, the remaining directives of 38 C.F.R. § 4.59 potentially apply.  For these reasons, a new examination is necessary.  See Barr, 21 Vet. App. at 312 (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

With respect to the issue of entitlement to service connection for sleep apnea, the Veteran contends that the pain and discomfort caused by his various service-connected musculoskeletal disabilities requires him to sleep on his back, thereby aggravating and possibly causing his sleep apnea.  The Veteran was provided with a VA respiratory diseases examination in September 2011, at which time he was diagnosed as having obstructive sleep apnea.  However, the examiner opined that the Veteran's diagnosed sleep apnea was less likely as not caused by or a result of his service-connected back condition.  The VA examiner stated the she based this opinion on medical literature which documented the cause of obstructive sleep apnea as nuchal obesity, relaxation of upper airway muscles, and oral structures occluding the airway.  The examiner explained that this was supported in this Veteran by the his sleep study which stated he experienced more apneic episodes while supine.  However, the Board emphasizes that the September 2011 VA examiner did not provide an opinion as to whether the diagnosed obstructive sleep apnea was aggravated by his various service-connected musculoskeletal disorders.  See El Amin, 26 Vet. App. at 140 (indicating that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).  As such, the Board finds that this issue must be remanded so that the Veteran can be provided with another VA examination to determine the likelihood that his diagnosed obstructive sleep apnea was either caused or aggravated by his various service-connected musculoskeletal disabilities.  

Lastly, as described above, in June 2014 the Veteran filed a timely notice of disagreement in response to the May 2014 rating decision which granted entitlement to service connection for a left ankle condition effective July 18, 2008.  Specifically, the Veteran disagreed with the effective date assigned.  Similarly, in January 2016 the Veteran filed a timely notice of disagreement in response to the October 2015 rating decision which granted entitlement to service connection for opioid-induced constipation and assigned a noncompensable evaluation effective May 26, 2006.  Specifically, the Veteran disagreed with the noncompensable evaluation.  However, the RO never issued statements of the case in response to the Veteran's timely June 2014 or January 2016 notices of disagreement.  To date, a statement of the case has not been issued in response to either the Veteran's June 2014 or January 2016 notices of disagreement.  Accordingly, a remand is warranted with respect to these issues.  Manlicon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) (noting that the filing of a notice of disagreement initiates the appeal process and requires VA to issue a statement of the case).

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA examination with an orthopedic physician to determine the likely etiology of the Veteran's diagnosed knee disabilities.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or more) that any of the Veteran's diagnosed knee disabilities (left knee meniscal tear, residuals of right knee medial meniscus repair, and bilateral chondrocalcinosis) were caused or aggravated by his service-connected disabilities, to include his service-connected back disability.

In formulating this opinion, the VA examiner is asked to specifically address and discuss the May 2016 correspondence in which the Veteran's private chiropractor, a Certified Strength and Conditioning Specialist with a Doctor of Chiropractic, opined that the Veteran's diagnoses of chondrocalcinosis and a meniscal tear were more likely than not a result of gait changes resulting from his prior lumbar spine injuries and associated neurological disorders affecting both legs.  

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

2.  Schedule a VA examination in order to determine the current severity of the Veteran's service-connected back disability.  The claims file should be made available to the examiner in conjunction with the examination.  All tests deemed necessary shall be conducted, including X-rays, and the results reported in detail.  

The VA examiner is directed to conduct range of motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion or function (decreased or abnormal excursion, strength, speed, coordination, or endurance) with repetitive movement must be noted in degrees, as feasible.  The examiner should provide information concerning where the Veteran experiences pain during range of motion testing, and if so, at which degree limitation of motion due to pain begins.

The examination should include range of motion testing of the spine, including for pain, in active motion and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct any required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner shall inquire as to periods of flare-up, and note the frequency of duration of any such flare-ups.  The examiner must also estimate the additional loss of function, expressed in degrees of motion, during such flare-ups, to the extent possible.  The VA examiner must comment on how and to what extent these manifestations affect the Veteran.  If the severity of these manifestations cannot be quantified, the examiner must so indicate and fully explains the reasons therefor.  

The examiner is also directed to specifically comment as to whether there is any ankylosis, either favorable or unfavorable, of the spine, as well as whether the lumbar spine disability has required any periods of doctor-prescribed bed rest, and if so, the frequency and duration of the bed rest within the last 12-month period.

A rationale should be provided for all opinions expressed.

3.  Schedule a VA examination to determine the likely etiology of the Veteran's diagnosed obstructive sleep apnea.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  All pertinent history and findings must be reported in detail.  A complete rationale for all opinions must be provided.  

The examiner is asked to determine whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's diagnosed obstructive sleep apnea was caused or aggravated by any of his service-connected musculoskeletal disabilities.

In rendering the requested opinion, the examiner should note the Veteran's statements that the pain and discomfort caused by his various service-connected musculoskeletal disabilities requires him to sleep on his back, thereby aggravating and possibly causing his sleep apnea

The examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Issue a statement of the case and notification of the Veteran's appellate rights with respect to the issues of entitlement to an effective date prior to July 18, 2008 for the award of service connection for a left ankle condition, and entitlement to a compensable initial evaluation for service-connected opioid-induced constipation.  38 C.F.R. § 19.26 (2016).  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).  If the veteran perfects the appeal as to these issues, then the AOJ should undertake all appropriate action.

6.  After the development requested is completed, readjudicate the issues of entitlement to service connection for bilateral knee disability and sleep apnea as well as the issue of entitlement to a higher initial rating for service-connected back disability.  If any benefit sought remains denied, then furnish the Veteran and his representative with a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




